Citation Nr: 1023021	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  04-31 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas




THE ISSUE

Entitlement of the appellant to an apportionment of the 
Veteran's compensation benefits on behalf of the Veteran's 
minor child.  




ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active service from August 1987 to September 
1989.  The appellant is the mother of the Veteran's minor 
child.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 2004 decision of the North Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the appellant's application for 
apportionment of the Veteran's compensation benefits.  


FINDINGS OF FACT

1.  The Veteran is in receipt of VA disability compensation 
benefits.  

2.  The Veteran is reasonably discharging his responsibility 
for his minor child's support.

3.  An apportionment would create an undue hardship on the 
Veteran.  


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's disability 
compensation benefits have not been met.  38 U.S.C.A. § 5307 
(West 2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  But VCAA 
provisions are not applicable where, as is the case here, the 
appellant is not seeking entitlement to benefits under 
Chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453 (2006) 
(noting that VCAA provisions do not apply where a claim is 
seeking a decision regarding the distribution of benefits 
under chapter 55, not entitlement to benefits under chapter 
51); see also Lueras v. Principi, 18 Vet. App. 435, 438-39 
(2004) (VCAA provisions are inapplicable to waiver of 
indebtedness claims); Barger v. Principi, 16 Vet. App. 132, 
138 (2002) (VCAA provisions are inapplicable to waiver of 
recovery of overpayment claims); Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc) (VCAA provisions are 
inapplicable to CUE claims).  

Although the VCAA is inapplicable to this claim, VA has the 
duty to provide certain notification to all interested 
parties in simultaneously contested claims.  See 38 C.F.R. §§ 
19.100-102 (2009).  Upon the filing of a notice of 
disagreement in a simultaneously contested claim, all 
interested parties and their representatives must be 
furnished a copy of the statement of the case by VA.  38 
C.F.R. § 19.101.  When a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal must be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the contested claim.  38 
U.S.C.A. § 7105A (West 2002), 38 C.F.R. § 19.102.  

Here, the appellant filed a notice of disagreement in April 
2004 and a substantive appeal in August 2004.  In response to 
the notice of disagreement, the RO issued a statement of the 
case and provided a copy to the appellant, as well as to the 
Veteran and the Veteran's representative.  As such, this 
decision poses no risk of prejudice to the Veteran, and the 
Board may proceed with appellate review.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

By an October 1989 rating decision, the Veteran was awarded 
disability compensation benefits with a 60 percent rating.  

The appellant submitted a claim in August 2003, contending 
that she is entitled to an apportionment of the Veteran's 
compensation benefits because the Veteran is in arrears on 
his child support payments.  

An Arkansas circuit court decree dated in May 2003 states 
that the Veteran was ordered to pay $88.00 weekly in child 
support, plus an additional $8.80 per week to pay for 
accumulated arrearage of $1144.00 until paid off, plus an 
additional $50.00 per month for expenses of $989.27 
associated with the child's birth until paid off.  Those 
payments total approximately $437.20 per month.  The court 
adjudicated the Veteran to be the father of the child, who 
was born in July 2001.  

In November 2003, the appellant submitted a listing of her 
monthly income and expenses, indicating a net deficit.  She 
stated that the Veteran was paying $437.20 per month in child 
support, which included an amount to recoup arrearage.  

In January 2004, the Veteran submitted a financial statement, 
showing $2896.66 in monthly household income and $2868.63 in 
monthly expenses, for a net surplus of approximately $28.00.  

The appellant submitted a document from the Arkansas Office 
of Child Support Enforcement that indicated that, as of 
November 2003, the Veteran was $1,027.40 in arrears in his 
child support payments.  Moreover, appellant contended in her 
April 2004 notice of disagreement that the Veteran was $1700 
behind in his payments and in her August 2004 substantive 
appeal that he was $1500 behind.  The record reflects no 
statement from the Veteran in response to the appellant's 
latter contentions, nor is there any subsequent financial 
information for either party.  

Pursuant to the Board's October 2007 remand, the RO wrote the 
Veteran and the appellant in November 2007 requesting current 
financial status reports, and the appellant was asked to 
provide any additional account statements from the Arkansas 
Office of Child Support Enforcement reflecting support 
payments that were made by the Veteran after November 2003.  
The letter to the appellant was returned by the Post Office 
as undeliverable.  The RO letter was resent in August 2004 to 
the appellant at a different address; that letter was not 
returned.  However, neither party responded to the RO's 
request for additional information.  

VA regulations provide for two types of apportionments.  A 
"general" apportionment may be paid under the circumstances 
set forth in 38 C.F.R. § 3.450.  More specifically, the law 
provides that all or any part of the Veteran's compensation 
may be apportioned if the Veteran is not residing with his 
spouse or children, and the Veteran is not reasonably 
discharging his responsibility for the spouse and children's 
support.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 3.452.  It 
is not necessary for the claimant to establish the existence 
of hardship in order to obtain an apportionment under 38 
C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  

The second type of apportionment is a "special" 
apportionment which may be paid under the circumstances set 
forth in 38 C.F.R. § 3.451.  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the Veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  In determining the basis for special 
apportionment, consideration is to be given to such factors 
as the amount of VA benefits payable, other income and 
resources of the Veteran and those dependents in whose behalf 
the apportionment is claimed, and the special needs of the 
Veteran, his or her dependents and the apportionment 
claimants.  38 C.F.R. § 3.451 further provides that 
apportionment of more than 50 percent of the Veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her while apportionment of less than 20 
percent of his or her benefits is ordinarily considered 
insufficient to constitute a reasonable basis for any 
apportionee.  A veteran's benefits will not be apportioned 
where the total benefit payable to the disabled person does 
not permit payment of a reasonable amount to any apportionee.  
38 C.F.R. § 3.458(a).  

Because neither the appellant nor the Veteran responded to 
the RO's request for additional information, in particular, 
information that might indicate whether the Veteran was still 
in arrears on his child support, the Board must decide this 
appeal based on the evidence of record.  The uncontested 
evidence shows that, as of January 2004, the Veteran was 
making monthly child support payments to the appellant.  
Further, those payments included amounts that would have 
resulted in recoupment of the arrearage in child support in 
approximately two and a half years, and that would have paid 
for the child's medical expenses in less than two years.  
Although the appellant indicated in statements in April 2004 
and August 2004 that the Veteran may have been further behind 
in his child support payments, she has failed to provide 
current information in that regard.  Lacking further 
information, the Board must assume that the Veteran continued 
to make child support payments, as ordered by the court.  

Therefore, because the evidence shows that the Veteran is 
reasonably discharging his responsibility for his child's 
support, the criteria are not met for a "general" 
apportionment.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 3.450, 
3.452.  

As set forth above, the appellant's reported monthly income 
and expenses result in a net deficit, indicating a hardship 
on her part.  However, the Veteran's reported monthly income 
and expenses reflect a surplus of only $28.00.  The record 
shows that the Veteran's monthly VA compensation benefits in 
March 2004 were $893.00.  An apportionment of 20 percent of 
the Veteran's benefits would amount to $178.60.  Clearly, 
such an apportionment would result in a hardship on the 
Veteran.  As noted above, an apportionment of less than 20 
percent is considered insufficient to constitute a reasonable 
basis for any apportionee.  38 C.F.R. § 3.451.  

Thus, it appears that even the most minimal level of 
apportionment of the Veteran's compensation benefits would 
cause undue hardship to the Veteran.  As the total benefit 
payable to the Veteran does not permit the payment of a 
reasonable amount to the appellant, the Veteran's benefits 
cannot be apportioned.  38 C.F.R. §§ 3.451, 3.458(a).  


ORDER

Entitlement to an apportionment of the Veteran's compensation 
benefits is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


